Citation Nr: 0418363	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  01-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1971 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied an increased 
(compensable) rating for the veteran's service-connected 
bilateral hearing loss.  The veteran provided testimony at a 
videoconference hearing before the undersigned Veterans' Law 
Judge in September 2001, a transcript of which is of record.

The Board issued a decision in November 2001 that was 
subsequently vacated by a December 2002 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the November 2001 Board decision was vacated and 
remanded for readjudication to address an extraschedular 
rating.  In the present case, the Board was found to have 
provided incomplete reasons and bases for concluding that an 
extraschedular rating was not warranted.  In July 2003, the 
Board remanded the claim to the RO to inform the veteran of 
the types of evidence that could support an extraschedular 
rating, to assist in obtaining a report of physical 
examination for employment, and for another VA audiological 
examination.  That development has been completed to the 
extent possible, and the case has been returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA audiological 
examination in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear (Table VI) under the 
regulatory criteria for rating hearing loss. 

3.  The schedular criteria for rating veteran's bilateral 
hearing loss are inadequate to rate his actual impairment due 
to bilateral hearing loss.

4.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his service-
connected bilateral hearing loss is productive of  some 
actual industrial impairment that is not contemplated by the 
schedular rating criteria.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VII, 4.86 (2003).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 10 percent extraschedular rating 
for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish a 
compensable rating for bilateral hearing loss.  The vacated 
November 2001 Board decision, while inadequate in its address 
of extraschedular criteria, served as additional information 
to the veteran of the schedular criteria for a higher rating, 
and also advised the veteran of some of the evidence to be 
considered in determining whether an extraschedular rating is 
warranted.  An October 2003 RO letter requested from the 
veteran the names and addresses of all medical care 
providers; the RO sent VA Forms 21-4142 (Authorization and 
Consent to Release Information to VA) and a VA Form 21-4138 
for this purpose.  The October 2003 letter requested copies 
of physical evaluation reports for employment that were 
conducted at Madigan Army Medical Center in 2003, advised the 
veteran that VA would get any records or documents the 
veteran identified, and advised the veteran to appear for a 
VA audiological examination.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal; however, the original RO decision 
that is the subject of this appeal was entered in August 
1999, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant in October 2003 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the October 2003 letter, the RO asked 
the veteran to inform the RO about any additional information 
or evidence that he wanted the RO to obtain.  In a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  In this 
case, the veteran did not respond to the RO's October 2003 
request for the veteran to identify names and addresses of 
all medical care providers.  The veteran did not sign release 
forms for the RO to obtain employment examination reports, 
nor did he submit the requested employment examination 
reports.   The veteran did not identify any other records 
that need to be obtained.    

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's increased rating claim, the 
veteran was provided a VA audiological examination in January 
2004.  Accordingly, the Board finds that no further notice to 
the veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

Moreover, in light of the Board's finding that a compensable 
extraschedular rating is warranted for the veteran's 
bilateral hearing loss, no additional evidence would further 
aid in substantiating the veteran's claim for an 
extraschedular rating for bilateral hearing loss.  Based on 
the foregoing, the Board finds that, in the circumstances of 
the veteran's claim, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____).

II.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
500, 1000, 2000, 3000 and 4000 cycles per second.  To rate 
the degree of disability for service-connected hearing loss, 
the rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment uses controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  38 C.F.R. § 4.85.  In order to establish 
entitlement to a compensable rating for hearing loss, it must 
be shown that certain minimum levels of the combination of 
the percentage of speech discrimination loss and average 
puretone decibel loss are met.  

In this case, service connection was granted for bilateral 
hearing loss by a June 1981 rating decision.  A 
noncompensable (zero percent) disability rating has been in 
effect since September 1980.  In April 2000, the veteran 
initiated his current increased rating claim.  He contends 
that his hearing loss has increased in severity, was the 
reason he was unable to reenlist in the Army Reserves, and 
somewhat impairs his civilian employment at a warehouse.  

In conjunction with his claim, the veteran submitted a 
private January 2000 audiological examination report that 
revealed pure tone thresholds that averaged 43.75 decibels in 
the right ear and 43.75 decibels in the left ear.  Speech 
recognition testing was not indicated.  

In a statement dated in April 2000, the veteran described the 
history of his hearing loss disability, and indicated that in 
December 1999 he was unable to reenlist in the Reserves 
because of his hearing loss.  The veteran also submitted a 
copy of military regulations, which included "Acceptable 
Audiometric Hearing Level for Appointment, Enlistment, and 
Induction."  This regulation reflects requirements of pure 
tone at 500, 1000, and 2000 Hertz of not more than 30 decibel 
on the average (either ear), with no individual level greater 
than 35 decibel at these frequencies; and a level not more 
than 45 decibel at 3000 Hertz each ear, and 55 decibel at 
4000 Hertz each ear.

At a VA audiological examination in May 2000, the veteran 
reported decreased hearing bilaterally, and that he had to 
leave the Army Reserves because of his hearing problem.  
Examination revealed mild to moderately severe high frequency 
sensorineural bilateral hearing loss.  Pure tone threshold 
levels averaged 45 decibels in the right ear and 43 decibels 
in the left ear.  Speech recognition testing (Maryland CNC) 
at the May 2000 audiological examination revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in the left ear.  

At the September 2001 videoconference hearing before the 
undersigned Veterans' Law Judge, the veteran read into the 
record his April 2000 statement concerning his history of 
hearing loss and his current problems.  He emphasized the 
fact that he could not remain in the Reserves because of his 
hearing loss.  The veteran testified that he had problems at 
his current warehouse job because of his hearing loss and 
tinnitus.  Following the videoconference hearing, the veteran 
submitted into evidence copies of various documents that were 
already of record, including the military regulation 
concerning hearing loss, and a pamphlet entitled "The Fine 
Art of Listening."

At the most recent VA audiological examination in January 
2004, pure tone threshold levels averaged 49 decibels in the 
right ear and 48 decibels in the left ear.  Speech 
recognition testing (Maryland CNC) at the January 2004 
audiological examination revealed speech recognition ability 
of 100 percent in the right ear and 100 percent in the left 
ear.  The VA audiological examiner characterized the 
veteran's bilateral sensorineural hearing loss as ranging 
from mild to "severe." 

The more recent January 2004 audiometric test results equate 
to level I hearing in the right ear and level I in the left 
ear using Table VI.  Likewise, the May 2000 audiometric test 
results equate to level I hearing in the right ear and level 
I in the left ear using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, level I hearing in the right ear and level I 
hearing in the left ear warrants a noncompensable rating.  
38 C.F.R. § 4.85.  

The January 2000 private audiological evaluation does not 
appear to contain any speech discrimination scores.  Further, 
the record does not show that the examiner who conducted this 
evaluation certified that the use of the speech 
discrimination test was not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
Consequently, this evaluation is not adequate for VA rating 
purposes.  38 C.F.R. § 4.85.  Even if the Board were to use 
Table VIa for puretone threshold average, the January 2000 
audiological evaluation indicates average pure tone threshold 
of 43.75 for both ears.  This represents Level II hearing for 
both ears under Table VIa, which warrants a zero percent 
rating under Table VII.  In short, it does not appear that 
the veteran would be entitled to a compensable schedular 
rating based upon the results of this audiological 
evaluation.

The rating criteria at 38 C.F.R. § 4.86 also specifically 
contemplate a rating based on exceptional patterns of hearing 
loss; however, exceptional patterns of hearing loss as 
contemplated by 38 C.F.R. § 4.86 are not shown to be present 
in this case.  The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  In this veteran's case, the 
January 2004 audiometric test results reflect puretone 
thresholds at 3000 and 4000 Hertz of 55 decibels or more, but 
reflect puretone thresholds at 1000 and 2000 of less than 55 
decibels.  While the January 2004 audiological examination 
report reflects puretone thresholds of 30 decibels or less at 
1000 Hertz, it does not show 70 decibels or more at 2000 
Hertz.  Likewise, none of the other recent audiological 
examination reports reflect puretone thresholds that meet the 
criteria for exceptional patterns of hearing loss as 
contemplated by C.F.R. § 4.86.  For these reasons, the Board 
finds that the schedular criteria for a compensable schedular 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.85, Tables VI, VII, 4.86. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In this veteran's case, the Board finds that the schedular 
ratings for the veteran's bilateral hearing loss are 
inadequate to rate his actual impairment due to hearing loss.  
After a review of the evidence, the Board finds that the 
evidence for and against the veteran's claim is in relative 
equipoise on the question of whether his service-connected 
bilateral hearing loss is productive of some actual 
industrial impairment that is not contemplated by the 
schedular rating criteria.  The evidence reflects that the 
veteran was unable to remain in the Army Reserves because of 
his hearing loss disability.  While the requirements for 
retention in the Reserves generally may be more stringent 
than civilian employment, the Board nevertheless has 
considered the fact that the veteran was unable to reenlist 
in the Reserves as some evidence of actual industrial 
impairment due at least in part to service-connected 
bilateral hearing loss disability.  

The Board has also noted and considered the veteran's 
personal hearing testimony regarding some marginal 
interference with industrial impairment due to hearing loss 
in his current or more recent employment, especially the 
veteran's testimony of some problems at work.  This history 
is consistent with other reported histories of work 
interference by the veteran at various audiological 
examinations.  

The veteran's complaints of decreased hearing bilaterally 
since his bilateral hearing loss was rated as noncompensably 
disabling are supported by some evidence of increased hearing 
loss disability, as measured by upward threshold shift since 
the noncompensable rating was established, even though such 
increased hearing loss disability does not yet warrant a 
compensable schedular rating.  The veteran's bilateral 
hearing loss disability is also manifested by significantly 
high pure tone threshold levels at certain Hertz ranges.  For 
example, the VA examinations in May 2000 and January 2004 
reflect pure tone threshold levels at the 3000 and 4000 Hertz 
ranges of 70 or higher.  

The Board has also considered the audiological examiners' 
characterizations of the veteran's bilateral hearing loss as 
reaching the moderately-severe to severe range as additional 
evidence of actual hearing impairment.  For example, the May 
2000 VA examination report characterized the veteran's 
sensorineural bilateral hearing loss as ranging from mild to 
"moderately severe," while the January 2004 VA examination 
report characterized the veteran's sensorineural bilateral 
hearing loss as ranging from mild to "severe."  As the 
evidence for and against the veteran's claim is in relative 
equipoise on the question of whether his service-connected 
bilateral hearing loss is productive of some actual 
industrial impairment that is not contemplated by the 
schedular rating criteria, the Board will resolve such 
reasonable doubt in the veteran's favor to find that the 
criteria for a 10 percent extraschedular rating for bilateral 
hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321(b). 





ORDER

A 10 percent extraschedular rating for the veteran's 
bilateral hearing loss is granted, subject to the criteria 
for the payment of monetary awards. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



